Case 2:20-cv-02151-PKH Document 28                 Filed 06/09/21 Page 1 of 2 PageID #: 2147




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

TRACY HOLLIS                                                                  PLAINTIFF

       v.                     Civil No. 2:20-cv-02151-PKH-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       Pending now before this Court is Plaintiff’s Motion for Attorney Fees Under the Equal

Access to Justice Act. (ECF Nos. 24, 25). On May 18, 2021, Plaintiff filed a motion for attorney’s

fees and costs under 28 U.S.C. § 2412, the Equal Access to Justice Act (hereinafter “EAJA”),

requesting $5,280.15, representing a total of 25.40 attorney hours for work performed in 2020 and

2021 at an hourly rate of $207.00 and $22.35 in service expenses. (ECF No. 24-1). On May 27,

2021, the Defendant filed a response objecting to the hourly rate requested by Plaintiff. (ECF No.

26). On June 2, 2021, the Plaintiff filed a reply conceding Defendant’s objections and reducing

his total fee request to $5,229.55. (ECF No. 27).

                                        I.      Discussion

       It is the opinion of the undersigned that the Plaintiff is entitled to a fee award in this case.

Plaintiff is the prevailing party, the government’s decision to deny benefits was not “substantially

justified,” the amended hourly rate requested for attorney hours does not exceed the CPI for either

year in question, and the time asserted to have been spent in the representation of the Plaintiff

before the district court is reasonable. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir. 1986)

(burden is on the Commissioner to show substantial justification for the government’s denial of

benefits); 28 U.S.C. § 2412(d)(2)(A) (statutory ceiling for an EAJA fee award is $125.00 per hour);

Johnson v. Sullivan, 919 F.2d 503, 504-505 (8th Cir. 1990) (court may determine that there has
Case 2:20-cv-02151-PKH Document 28                Filed 06/09/21 Page 2 of 2 PageID #: 2148




been an increase in the cost of living, and may thereby increase the attorney’s rate per hour, based

upon the United States Department of Labor’s Consumer Price Index (“CPI”)); and, Hensley v.

Eckerhart, 461 U.S. 424, 430 (1983) (in determining reasonableness, court looks at time and labor

required; the difficulty of questions involved; the skill required to handle the problems presented;

the attorney’s experience, ability, and reputation; the benefits resulting to the client from the

services; the customary fee for similar services; the contingency or certainty of compensation; the

results obtained; and, the amount involved). Accordingly, Plaintiff is entitled to an attorney’s fee

award under EAJA in the amount of $5,229.55.

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should be

made payable to Plaintiff. However, as a matter of practice, an EAJA fee made payable to Plaintiff

may properly be mailed to Plaintiff’s counsel.

       The parties are reminded that to prevent double recovery by counsel for the Plaintiff, the

award herein under the EAJA will be taken into account at such time as a reasonable fee is

determined pursuant to 42 U.S.C. § 406.

                                        II.      Conclusion

       Based upon the foregoing, Plaintiff is awarded the sum of $5,229.55 for attorney’s fees

pursuant to the EAJA, 28 U.S.C. § 2412.

       Dated this 9th day of June 2021.

                                              /s/ Mark E. Ford
                                              HONORABLE MARK E. FORD
                                              CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  2
